AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case




            UNITED STATES OF AMERICA
                       V.                                           {For Offenses Co
          CHRISTIAN SANCHEZ-ROMERO (2)                                                                             DEPUTY
                                                                      Case Number:       3: l 9-CR-03160-GPC

                                                                    Stephen Patrick White
                                                                    Defendant's Attorney
USM Number                       76009-298
□
THE DEFENDANT:
1Z1 pleaded guilty to count(s)       1 of the Information

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                 Count
8: 1324(a){2){B)(ii); 18:2 - Attempted Bringing in Aliens for Financial Gain {Felony)                                  1




    The defendant is sentenced as provided in pages 2 through                2         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)
IZI Count(s)    ----------------
                    Remaining counts                          are        dismissed on the motion of the United States.

IZI   Assessment: $100.00


IZI   NTA Assessment•:$ 5,000.00 - Waived
      The Court finds the defendant indigent
      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    March 6, 2020
                                                                    Date of Imposition of Sentence


                                                                                              curui?:
                                                                         �·

                                                                    HON. GONZALO P.
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 CHRISTIAN SANCHEZ-ROMERO (2)                                            Judgment - Page 2 of 2
CASE NUMBER:               3: l 9-CR-03160-GPC




                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 36 Months




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends placement in the Western Region (Southern California).




 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at
                 ---------                  A.M.              on
        •     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to
                                 -------------                                 ----------------
 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL



                                                                                                  3: 19-CR-03160-GPC
